Citation Nr: 0332618	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2001, wherein claims of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus were denied. 


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus are not 
shown to be related to active duty.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss and tinnitus were not 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in March 2001, the RO advised the veteran of what VCAA 
requires of VA, including VA's duty to assist him; 
information and evidence needed to establish entitlement to 
the claim; what records have been obtained and associated 
with the claim folder; where and when to send additional 
evidence; and who to call if he has any questions or needs 
assistance.  The letter also explained that the RO would 
assist him in gathering relevant evidence if he so desired, 
but that he should identify what evidence he believes would 
help substantiate his claim.  Further, the RO's Statement of 
the Case (SOC) dated in August 2002 set forth applicable 
duty-to-assist requirements.  The Board accordingly finds 
that VA has fulfilled its duty-to-notify obligations 
consistent with VCAA and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that the RO 
has obtained and associated with the claim folder reports of 
VA medical examinations and treatment/testing records from 
private physicians.  

As for the absence of the veteran's service medical records 
in the claim folder, the Board notes that the RO has 
attempted to obtain them, but has determined that they were 
destroyed in a fire long ago.  The record indicates that the 
RO also attempted to obtain morning and sickness reports; 
apparently, none exists.  Further, by letter dated in October 
2002, the RO asked the veteran to provide additional 
information and evidence to support the claim.  The RO 
requested, among other things, employee health records from 
the veteran's employer at the time of induction into the Army 
and to which he returned after separation, apparently to 
gather relevant medical evidence in light of the 
unavailability of service medical records.  Neither the 
veteran nor his representative (Tennessee Department of 
Veterans' Affairs) responded with the information and 
evidence requested, and the veteran later cancelled a 
personal hearing scheduled to be held in November 2002.  
Subsequently, the veteran's representative filed in January 
2003 VA Form 1-646 in support of the appealed claim, but did 
not include any of the additional information or evidence 
requested in the RO's October 2002 letter to the veteran. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Service Connection for Bilateral Sensorineural Hearing 
Loss and Bilateral Tinnitus 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss become manifest to a degree of ten percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Regulations at 38 C.F.R. § 3.385 (2003) provide that impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Hearing impairment is evaluated consistent with 38 
C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, and 
§ 4.86.

The veteran in this case maintains that he currently has 
bilateral hearing loss, which he attributes to service during 
the Korean conflict.  See veteran's claim form.  He further 
states that he had no hearing problems before service, and 
that his pre-induction job at Sinclair Oil Refinery 
(Sinclair) is not the cause of hearing loss because his work 
facility at Sinclair was "sound proof."  See veteran's 
statement dated in February 2002 and Form 9 dated in 
September 2002.  He further maintains that he had his hearing 
tested and was fitted with ear plugs in service at Dugway 
Proving Grounds in Dugway, Utah.  See veteran's statement 
dated in August 2000.    

As noted above, there are no service medical records in the 
claim folder, apparently because they were destroyed in a 
fire many years ago.  Nor does the record include morning and 
sickness reports to substantiate the veteran's allegations 
that his current hearing disability first manifested itself 
during service a half-century ago.  The RO has noted that, 
despite efforts to obtain relevant service medical records 
from all potential sources, nothing is available.          

Post-service evidence provides that the veteran was diagnosed 
with "sharply steep hearing loss" for high frequencies in 
May 1987 by Dr. J. P. at Hammond Clinic.  The record also 
provides a copy of an audiogram dated in April 1987, at 
Interlake, Inc.  Neither Dr. J. P. nor the examiner at 
Interlake attributes the hearing loss indicated by the 
audiogram results to service.

In October - November 1999, the veteran was seen at a VA 
medical center for complaints of decreased hearing ability.  
He was fitted with hearing aids in January 2000.  See VAMC 
treatment records.  

Subsequently, in July 2000, the veteran was examined at a VA 
medical center in connection with his claim.  The examiner's 
report provides that the veteran reported exposure to "IR 
type weaponry while on active duty" and that he noticed a 
decline in hearing ability since the 1960s.  The veteran also 
said he engaged in recreational hunting.  The veteran further 
reported that he first became aware of symptoms of tinnitus 
about 10 years before the examination.  The examiner 
diagnosed the veteran with both bilateral tinnitus and 
bilateral "moderate to severe" sensorineural hearing loss, 
but said: "Etiology of the tinnitus cannot be determined.  
While tinnitus can be related to traumatic noise exposure, 
such as weapon fire, it is typically concurrent with the 
onset of the loss.  With significant delay (nearly 43 years) 
in the onset in this instance, it is my opinion that it would 
be difficult to attribute the two to the same cause."     

As for the hearing test, the VA examiner noted in the July 
2000 report the following:

RIGHT EAR

A
B
C
D
E

500
1000
2000
3000
4000
AVG
20
50
50
75
80
64

LEFT EAR

A
B
C
D
E

500
1000
2000
3000
4000
AVG
20
50
55
70
70
61

The veteran's speech recognition score was 92 percent (right 
ear) and 84 percent (left ear).  See July 2000 VA examination 
report.  Both are below the threshold for impaired hearing 
under the Maryland CNC Test (94 percent).   

Also included in the record are several layperson statements 
in support of the veteran's claim.  First, Mr. C. M. 
submitted a letter dated in March 2000 stating that he worked 
with the veteran at Sinclair Oil Refinery (Sinclair) in the 
1950s before the veteran's induction into the Army.  He 
stated that Sinclair initially declined to re-hire the 
veteran after separation due to his impaired hearing, but 
later reversed its "company policy" of not re-hiring 
veterans.  

Second, the record includes a letter from Mr. R. H., Chief 
Chemist of Sinclair, to the veteran dated in February 1957, 
which provides, in pertinent part: "Your re-employment 
examination revealed considerable hearing loss.  Our medical 
department has delayed your rehiring until further test[s] 
are taken . . . At no time is it our [company's] policy not 
to rehire our veterans . . . I invite you to report to our 
employment office for reinstatement . . . ."  The Board also 
questions the authenticity of this letter for several 
reasons: (1) it does not bear Mr. R. H.'s signature; (2) it 
appears to have been received with Mr. C. M.'s letter signed 
in March 2000 discussed above; (3) it does not appear to be a 
45 year-old document (that is, the paper on which the letter 
is printed is not "aged"; the typeface appears to be that 
generated through a computer or other computerized word-
processing device and not a manual typewriter typically used 
in the 1950s); (4) the typeface, including the letter font 
used, and print quality are substantially similar to those in 
Mr. C. M.'s letter; and (5) the paper on which the letter was 
printed does not appear to be "official" Sinclair 
stationery.  The facts as purported in this letter may indeed 
be a true accounting of actual events some 50 years ago; 
however, the Board cannot rest its decision on such evidence, 
without more, where there is substantial concern as to its 
authenticity.  In fact, the RO appears to have questioned the 
authenticity of this letter in October 2002, but no response 
was received from the veteran or his representative.        

Third, the veteran's spouse also submitted a letter dated in 
February 2002, stating that her husband's hearing has 
gradually worsened since early 1960s, and that conversations 
with him now "sound like screaming matches."  She stated 
that the hearing aids her husband received from a VA medical 
center has "helped somewhat."    

Finally, the record provides a statement by Mrs. J. M. (wife 
of C. M.) dated in November 2002.  She wrote that, due to 
illness, her husband could not provide additional information 
or evidence to supplement his prior statement to the RO dated 
in March 2000.  

In sum, the evidence in support of the claim includes the 
veteran's own assertions and testimony that his hearing loss 
and tinnitus are the result of noise exposure in service.  
His statements, however, are not probative evidence, as 
layperson cannot advance probative evidence of a medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The same is true with respect to other layperson statements 
submitted in support of the claim.  As for medical evidence, 
the earliest evidence of diminished hearing is dated in 1987.  
This is more than 30 years after the veteran's discharge from 
active duty.  See Dr. J. P.'s diagnosis.  Moreover, with 
respect to tinnitus, the veteran himself reported having 
noticed symptoms 10 years before the VA examination in 2000, 
more than three decades after discharge from active duty.  
The medical evidence is silent as to the specific cause or 
etiology of decreased hearing ability.  In consideration of 
all of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim.  

The Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the claim, the doctrine is inapplicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for bilateral sensorineural hearing 
loss is denied.

2.  Service connection for bilateral tinnitus is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



